BLAND, P. J.
(after stating the facts). — 1. Defendant’s effort to raise the question of the constitutionality of the law requiring persons and corporations desiring to run automobiles to take out a license, is inef*160fectual for the reason that neither the article or section of the Constitution it is thought the act violates is anywhere pointed out or referred to in defendant’s motions -or brief. [Hulett v. Railway, 145 Mo. 35; Dawson v. Waldheim, 91 Mo. App. 117.]
2. The automobile act was passed in 1903 • (Laws of 1903, p. 162). Section four of the act requires license to be taken out as follows:
“Sec. 4. Every person, corporation, company or co-partnership, desiring to operate any automobile propelled by steam, gasoline or electricity or any other motive power shall obtain a license from the license commissioner, if in a city having such commissioner, or if desired to operate same in any county outside the incorporate limits of any such city or any of the public highways, streets or roads of this State shall obtain a license from the county clerk of such county authorizing the operating of such automobile, and shall pay to the license commissioner, if in a city haying such commissioner, or if in any county to the county clerk of such county, the sum of two dollars per annum for each automobile, so operated and run on the streets, roads and highways, which said sum shall be paid into and become a part of the general road fund.”
The indictment substantially follows the language of the section upon which it is grounded. It substantially charges that defendant willfully and unlawfully ran an automobile over the public streets of the town óf New London and over the public roads of Ralls county, without first taking out a license permitting him to do so. For the reason the word “desire” is not found in the indictment, it is contefided'that it is bad. The word, as used in the statute, would have no significance whatever in an indictment, under the statute, as it is not descriptive of the offense. We think the indictment is •sufficient in form and substance and that the court correctly overruled the motion to quash.
3. The main contention of defendant is that the *161trial court misconstrued section 4, supra, by refusing to hold (if we correctly understand the briefs of counsel) that the license granted defendant by the clerk of the M’arion County Circuit Court authorized defendant to run his automobile over the public roads of any and all counties in the State. The section does not expressly provide that an owner of an automobile must take out a license in each and every county over whose road he may desire to run his machine. If an owner desires to run his automobile over the streets of, a city, he must procure a license from the license commissioner of such city; and the section further provides, in effect, that if he would extend his excursion beyond the limits of the city and run over public country roads, he must procure a license from the clerk of the county court before he may lawfully extend his tour into the county; and if he would make a long run across the country through several counties, we think the section clearly contemplates that he must procure a license from the county clerk of each and every county over whose public roads he may desire to run before he can lawfully run „ his automobile on them. A license has only a local application; it affords no protection beyond the boundaries of the jurisdiction of the officer who issues it. The jurisdiction of the clerk of the Marion County Court to issue license is confined, by law to occupations, etc., carried on within the boundaries of Marion county and can have no force or effect, or afford any protection to one carrying on an occupation or running an automobile in Ralls county. A license, to be effectual throughout the State, would be one issued by a State officer expressly authorized thereto by an act of the General Assembly, or by a county officer under some broad act giving such license force and effect throughout the boundaries of the State. No such provision is found in the act in respect to automobiles, and we are of the opinion that an automobile owner is required to take out a li*162cense in each, and every county over whose roads he desires to run his automobile' and that the learned trial judge correctly construed section 4, supra.
The judgment is affirmed.
All concur.